The Honorable Bob Bullock           Opinion No. H-804
Comptroller of Public Accounts
State of Texas                      Re: Whether the Comptroller
Austin, Texas 78774                 may eliminate the require-
                                    ment that county clerks
                                    furnish him with a certi-
                                    fied copy of the inventory
                                    and appraisement and list
                                    of claims and a certified
                                    copy of the last will and
                                    testament or proof of heir-
                                    ship under article 14.14(B),
                                    Tax.-Gen.
Dear Mr. Bullock:
     You have requested our opinion regarding whether the
Comptroller is authorized to enforce a regulation altering
the form and filing date of certain reports. Article 14.14(B),
Taxation-General, V.T.C.S., requires the Clerk of a County
or Probate Court,
          [wlithin twenty (20) days after an inventory
          and appraisement and a list of claims shal‘3.
          have been filed and approved by the County
          or Probate Court, in the estate of a dece-
          dent . . . to furnish the Comptroller a
          certified copy of the inventory and
          appraisement and list of claims and a
          certified copy of the last will and test-
          ament, or, in the absence of a will, proof
          of heirship. . . .




                          p. 3393
The Honorable Bob Bullock - page 2 (H-804)


The Comptroller's Ruling, No. 30-0.26, modifies this statutory
provision by requiring the Clerk, in lieu of compliance with
article 14.14(B), to furnish
         a completed County Clerk Report, form
         2B30-6.01, for each estate within forty-
         five (45) days of receipt of the infor-
         mation requested on the form.
You advise that this "County Clerk Report" requests certain
information otherwise contained in the inventory and appraise-
ment, the will, or the affidavit of heirship, but that much
of the detailed information of those documents is eliminated.
     Article 1.033, Title 122A, Taxation-General, V.T.C.S.,
provides that
          [nlotwithstanding the provisions of any
          Article of this Title, the Comptroller
          may revise any report required by any
          Article of this Title so as to eliminate
          any specific information required by the
          provisions of any Article of this Title.
In our opinion, the Comptroller's requirement that a "County
Clerk Report" be filed in lieu of more detailed information
is encompassed within the meaning of this statute. Thus,
the Comptroller may require County or Probate Clerks to
furnish that information by filing such a report rather than
by filing certified copies of the documents specified in
article 14,14(B).
     As to the Ruling's extension of the time within which
the Clerk is directed to furnish the information, however,
we do not believe that such a modification of the statute
may fairly be said to "eliminate any specific information
required by the provisions of any Article of this Title."




                          p. 3394
The Honorable Bob Bullock - page 3 (H-804)


Since it does not therefore appear that such an extension is
authorized by statute, it is our opinion that the Comptroller
may not extend from 20 to 45 days the time within which the
County or Probate Clerk is required to file the "County
Clerk Report."
                      SUMMARY
         The Comptroller may require County or
         Probate Clerks to file a "County
         Clerk Report" in lieu of filing
         certified copies of the documents
         specified in article 14.14(B),
         Taxation-General, V.T.C.S., but he
         may not extend from 20 to 45 days the
         time within which the Clerk is required
         to file the report.
                                   ,Very truly yours,


                                     JOHN L. HILL
                                     Attorney General of Texas




DAVIDM. EENDALk, First Assistant



Opinion Committee
jwb




                           p. 3395